Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms, “detecting the circular-scanning stitched image”, “circular-scanning stitched image” and “locating element” are found in independent claims. Here, it is unclear how detecting the circular-scanning stitched image leads to determining one locating element, in the claim language. Here, it is unclear what an applicant is claiming – i.e., 360 degree view, or scanning surrounding the vehicle by a single rotating camera, or having few fixed views cameras makes the claim language, as being indefinite for failing to particularly point out and distinctly claim the subject matter. It appears, some critical steps are missing from the independent claims language.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims, 4 and 12, the term “key point” is unclear, and makes the claim language, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claims 5 and 13, it is unclear how the correcting process works, as location information of the key point on the locating element on one hand and the semantic type of the pixel at the same location on the other hand are both determined using the same semantic segmentation, as per claim 3. At a given pixel location, it is unclear how results of the semantic segmentation can be used to correct themselves, makes the claim language. It appears that some critical steps are missing from the claim language, makes the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9 – 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 
Lukac US PGPub: US 2019/0325580 A1 Oct. 24, 2019.

Regarding claims 1, 10, 19, Lukac discloses,

a locating element detection method, an electronic device (in-vehicle processing system 1010 – Fig. 10/1010), comprising: fisheye cameras around the electronic device, configured to collect images (the cameras may include fish-eye lens equipped sensors - though any suitable sensors may be used, to capture relatively wide fields of view in order to produce overlaps in the images captured by adjacent cameras – Fig. 1/102, paragraph 0018); at least one processor (processor - Figs. 4/400, 5/506, 10/1002, 10/1010);  and a memory (memory – Figs. 4/408, 5/504, 10/1006) communicatively connected to the at least one processor;  wherein, the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement the locating element detection method, and a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to make the computer implement the locating element detection method, comprising (in-vehicle processing system 1010 – Fig. 10/1010. Images or video streams - which may comprise a stream of images - from all four cameras may be merged or stitched together into a single panoramic image or stream by a processor. The resulting panoramic video stream may then be recorded and/or displayed on a monitor - e.g., of the vehicle 100, in real time without any blind spots. The surround camera system is often used for lower speeds - e.g., under 20 mph, to assist with parking, maneuvering in complex conditions - e.g., narrow roads, difficult terrain, security perimeter scans, etc. – ABSTRACT, Figs. 1, 3, 8, 9, paragraph 0019. The cameras may include fish-eye lens equipped sensors - though any suitable sensors may be used, to capture relatively wide fields of view in order to produce overlaps in the images captured by adjacent cameras – Fig. 1/102, paragraph 0018. Automotive surround camera systems stitch together images from multiple cameras to create a complete 3D image of a vehicle's surroundings, which may serve various purposes, such as assisting the driver by allowing safer and easier maneuvering or providing support for insurance purposes – paragraph 0002), comprising: 

obtaining a circular-scanning stitched image around a vehicle (four video cameras 102 mounted on vehicle 100, each camera captures an image that has a portion that overlaps with an image captured by another camera. The cameras may include fish-eye lens equipped sensors - though any suitable sensors may be used, to capture relatively wide fields of view in order to produce overlaps in the images captured by adjacent cameras – Fig. 1/102, paragraph 0018. Automotive surround camera systems stitch together images from multiple cameras to create a complete 3D image of a vehicle's surroundings, which may serve various purposes, such as assisting the driver by allowing safer and easier maneuvering or providing support for insurance purposes – paragraph 0002);  

detecting the circular-scanning stitched image to determine at least one locating element existing on ground around the vehicle and a semantic type of each pixel on the circular-scanning stitched image (a set of images captured at a particular point in time may be associated together - e.g., via a timestamp or other indications, and processed to form a stitched image – Figs. 2/206, 3/302, paragraph 0025, 0027. To detect objects, such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway, among other example uses – paragraph 0104); and 

performing matching (feature extraction and matching …..similarities in the overlapping region in images from two neighboring cameras – paragraph 0076) and fusion  (a sensor fusion module 1036 is used to govern the use and processing of the various sensor inputs utilized by the machine learning engine 1036 and other modules of the in-vehicle processing system – Fig. 10/103, paragraph 0103) on the at least one locating element based on the semantic type to obtain a locating element detection result (the stitched image may then be processed by image postprocessing module 208. Such postprocessing may include any suitable operations, such as one or more of sharpening, rendering, resampling, and format conversion to enhance the final image quality and comply with output media requirements. The resulting image is then displayed on a monitor - e.g., of a vehicle or a monitor remote from the vehicle or stored in memory by module 210 – paragraph 0028. Autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors - e.g., pedestrians 935, bicyclists, etc., detect obstacles and hazards 920, and road conditions - e.g., traffic, road conditions, weather conditions, etc., and adjust control and guidance of the vehicle accordingly – Fig. 9, paragraph 0094).

Regarding claims 2, 11, Lukac discloses,

 	the method according to claim 1, wherein the locating element comprises at 
least one of a parking space (the surround camera system is often used for lower speeds - e.g., under 20 mph, to assist with parking, maneuvering in complex conditions - e.g., narrow roads, difficult terrain, security perimeter scans, etc. – paragraphs 0002, 0019), a parking space number, a lane line, a ground arrow, a speed bump and a sidewalk. 

Regarding claims 3, 12, Lukac discloses,

the method according to claim 1, wherein detecting the circular-scanning stitched image to determine the at least one locating element existing on the ground around the vehicle and the semantic type of each pixel on the circular-scanning stitched image, comprises: 

detecting the circular-scanning stitched image by using a pre-trained deep neural network model (the refinement process may utilize any one or more of feature extraction and matching, corner detection, template matching, semantic segmentation, object detection, image registration, trained classifiers - machine learning, or other techniques to adaptively maximize similarities in the overlapping region in images from two neighboring cameras – paragraphs 0076, 0097. Machine learning engine 1032 may include one or more model trainer engines 1052 to participate in training - e.g., initial training, continuous training, etc., of one or more of the machine learning models 1056 – Fig. 10/1032, paragraph 0101), and 
performing semantic segmentation on each pixel on the circular-scanning stitched image to determine information of the at least one locating element existing on the ground around the vehicle and the semantic type of each pixel on the circular-scanning stitched image (the refinement process may utilize any one or more of feature extraction and matching, corner detection, template matching, semantic segmentation, object detection, image registration, trained classifiers – i.e., machine learning, or other techniques to adaptively maximize similarities in the overlapping region in images from two neighboring cameras – paragraphs 0076, 0077, 0144. Image processing module 204 may perform any combination of black level correction, defective pixel correction, noise reduction, white balance, color correction and tone mapping – Fig. 2/204, paragraph 0026).
 
Regarding claims 4, 13, Lukac discloses,

the method according to claim 3, wherein the information of the locating element comprises at least a type and location information of the locating element (Autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors - e.g., pedestrians 935, bicyclists, etc., detect obstacles and hazards 920, and road conditions - e.g., traffic, road conditions, weather conditions, etc., and adjust control and guidance of the vehicle accordingly – Fig. 9, paragraph 0094), and a type and location information of a key point on the locating element (the refinement process may utilize any one or more of feature extraction and matching, corner detection, template matching, semantic segmentation, object detection, image registration, trained classifiers – i.e., machine learning, or other techniques to adaptively maximize similarities in the overlapping region in images from two neighboring cameras. Here, corner detection, semantic segmentation, object detection etc., reads on claimed, a key point on the locating element – paragraphs 0076, 0077).

Regarding claims 9, 18, Lukac discloses,

the method according to claim 1, wherein the obtaining the circular-scanning stitched image around the vehicle comprises: 
obtaining images collected by fisheye cameras around the vehicle (the cameras may include fish-eye lens equipped sensors - though any suitable sensors may be used, to capture relatively wide fields of view in order to produce overlaps in the images captured by adjacent cameras – Fig. 1/102, paragraph 0018); and stitching the images to generate the circular-scanning stitched image (automotive surround camera systems stitch together images from multiple cameras to create a complete 3D image of a vehicle's surroundings, which may serve various purposes, such as assisting the driver by allowing safer and easier maneuvering or providing support for insurance purposes – paragraph 0002). 
Allowable Subject Matter
Claims 5 – 8 and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

Muthukumar US PGPub: US 2018/0124230 A1 May 3, 2018.
360 degree coverage of corner and side cameras. The AMORPM mechanism utilises fisheye lens for sensing the environmental users and objects in 360 degree and all possible directions, feasibility of space for mobility, orientation and rotation thereby interact according to scenarios (Fig. 5, paragraphs 0017, 0033).

Roy US PGPub: US 2019/0332893 A1 Oct. 31, 2019.
The bird’s eye view BEV image (whether singular or stitched) may be from a downward-facing digital fisheye camera or cameras mounted on the vehicle and designed to scan for parking spot lines, road lines, and/or the like. Such BEV images are extremely useful in low-speed vehicular maneuvering applications, such as autonomous parking and parking guidance, as they can provide a 360-degree ground view (Figs. 1, 7, paragraph 0025).

Mangal US PGPub: US 2020/0284607 A1 Sep. 10, 2020.
Chen US PGPub: US 2021/0223789 A1 Jul. 22, 2021.
	Bagwell US PGPub: US 2021/0192196 A1 Jun. 24, 2021.
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/
Primary Examiner, Art Unit 2642